Citation Nr: 0607333	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  92-10 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the lumbosacral spine for the 
period from January 30, 1984, to September 12, 1989.

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the lumbosacral spine after September 
13, 1989.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to March 1962.  He had military reserve service 
from January 1979 to March 1987, including periods of active 
and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an August 1989 rating decision, the RO, in 
accordance with a May 1989 Board decision, established 
service connection for degenerative joint disease of the 
lumbar spine and assigned a 10 percent rating effective from 
January 30, 1984.  In correspondence received by the RO in 
September 1989, the veteran, in pertinent part, expressed 
disagreement with the assigned rating.  Subsequently, the RO, 
in an October 1989 decision, granted an increased 20 percent 
rating from September 13, 1989; and, in a June 1997 decision, 
granted an increased 40 percent rating from April 19, 1995; 
and, in a July 2003 decision granted an increased 50 percent 
rating from September 23, 2002 (based upon a combined rating 
for chronic orthopedic and neurologic abnormalities).  A 
statement of the case addressing the increased rating issue 
on appeal was first issued in May 1992.  The case was 
remanded for additional development in July 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
Therefore, the increased rating issues on appeal are more 
appropriately addressed as listed on the title page of this 
decision.  

In July 2003, the Board found new and material evidence was 
received and reopened a claim for entitlement to service 
connection for a chronic, acquired psychiatric disorder.  The 
underlying service connection claim and entitlement to TDIU 
were also remanded at that time for further development.

The Board notes that in October 2003 the veteran submitted 
correspondence that may be construed as a request to reopen a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a gastrointestinal disorder.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's acquired psychiatric disorders were not 
present in service and are not shown to be otherwise related 
to service, but his generalized anxiety and dysthymic 
disorders are shown to have been aggravated by his service-
connected traumatic arthritis of the lumbosacral spine.

3.  The evidence shows that the veteran's traumatic arthritis 
of the lumbosacral spine during the period from January 30, 
1984, to September 12, 1989, was manifested by no more than 
slight limitation of lumbar spine motion.

4.  The evidence shows that the veteran's traumatic arthritis 
of the lumbosacral spine during the period from September 13, 
1989, to February 13, 1995, was manifested by no more than 
severe limitation of lumbar spine motion.

5.  The evidence shows that the veteran's traumatic arthritis 
of the lumbosacral spine effective from February 14, 1995, 
was manifested by pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy.

6.  The record shows the veteran is unemployable as a result 
of his service-connected traumatic arthritis of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dysthymia due to aggravation have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the lumbosacral spine from 
January 30, 1984, to September 12, 1989, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293 (before September 23, 
2002, and September 26, 2003).

3.  The criteria for a 40 percent rating, but no higher, for 
traumatic arthritis of the lumbosacral spine from September 
13, 1989, to February 13, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293 (before September 23, 2002, and 
September 26, 2003).

4.  The criteria for a 60 percent rating, but no higher, for 
traumatic arthritis of the lumbosacral spine effective from 
February 14, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5293 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).

5.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in November 2004.  
All identified and authorized evidence relevant to the issues 
addressed in this decision has been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence as to 
these matters is sufficient for adequate determinations.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claim
Factual Background

Service medical records dated during the veteran's period of 
active duty service are negative for complaint, treatment, or 
diagnosis for a psychiatric disorder.  Records show the 
veteran sustained injuries during a period of active duty for 
training in January 1984 and that service connection has been 
established for traumatic arthritis of the lumbosacral spine.  
VA medical records dated in December 1984 show the veteran 
was provided a diagnosis of borderline personality disorder.  

Service department medical reports dated in May 1986 included 
diagnoses of   borderline personality disorder, generalized 
anxiety disorder with paranoia, and schizophrenia.  A May 8, 
1986, discharge note included a diagnosis of chronic 
schizophrenia that existed prior to entry into service.  A 
January 1987 physical evaluation board report found the 
veteran was not physically qualified for reserve duty due to 
chronic schizophrenia.  An April 1987 psychiatric evaluation 
included diagnoses of generalized anxiety disorder and 
obsessive-compulsive personality type, but found a diagnosis 
of chronic schizophrenia was not warranted.

VA hospital records dated in February and March 1987 included 
diagnoses of anxiety disorder and schizophrenia without 
opinion as to etiology.  A June 1990 report provided 
diagnoses of dysthymia, obsessive-compulsive disorder, and 
mixed personality disorder.  

In correspondence dated in October 1990 and March 1992 a VA 
psychologist, E.S., Ph. D., noted the veteran been receiving 
weekly individual psychotherapy since May 1989.  Axis I 
diagnoses were provided including dysthymia and generalized 
anxiety disorder.  It was the noted the veteran was severely 
impaired and could not perform any substantial work.  The 
March 1992 correspondence noted his dysthymia and anxiety 
appeared to be exacerbated by his chronic pain.  VA 
examination in October 1992 included Axis I diagnoses of 
anxiety disorder, panic episodes without agoraphobia, by 
history, and obsessive-compulsive disorder.  It was noted 
there was no evidence that a psychiatric disorder existed 
prior to service.  VA examination in April 1995 included Axis 
I diagnoses of generalized anxiety disorder, panic disorder, 
and obsessive-compulsive disorder with feelings of paranoia.  

A May 1996 VA examination included Axis I diagnoses of mood 
disorder, not otherwise specified with occasional psychotic 
features, and obsessive-compulsive disorder.  No opinion as 
to etiology was provided.

VA medical records dated in March 1997 show psychological 
testing was suggestive of passive-dependent personality 
features.  It was noted that the veteran's feelings of 
inadequacy made him vulnerable to developing somatic problems 
under stress.  

An April 1997 VA examination by a board of two psychiatrists 
included Axis I diagnoses of anxiety disorder, not otherwise 
stated, with depressive and paranoid features, and obsessive-
compulsive disorder.  It was noted that it appeared the   
veteran's present mental state was more likely than not due 
to his nervous condition rather than his physical condition, 
but that chronic back pain could aggravate the mental 
condition and should be considered mild.  The examiners 
stated that in this case chronic back pain could have caused 
a chain of events ending in a serious physical defect which 
can aggravate the mental state in a more serious way.  It was 
noted, however, that the indirect nature of this linkage and, 
in essence, any misconduct related to an ingestion of 
medication were separate issues for consideration before 
establishing the link between the veteran's backache and his 
present mental state.  

In correspondence dated in July 1997 the veteran asserted, in 
essence, that he had PTSD and/or aggravation of a pre-
existing anxiety disorder as a result of the actions of VA 
employees on November 9, 1995, due to delayed medical 
attention.  

A July 1997 private examination report from P.S., Ph. D., 
included Axis I diagnoses of PTSD related to an incident on 
November 9, 1995, at the Northport, New York, VA Medical 
Center, generalized anxiety disorder related in part to 
traumatic arthritis of the lumbosacral joint and sciatica, 
dysthymia, and panic attacks with agoraphobia.  It was noted 
the veteran expressed extreme fear about a November 9, 1995, 
episode when he passed out at the Northport VA Medical Center 
cafeteria.  

In a July 1997 private examination report A.J.K., Ph. D., 
provided a clinical impression of generalized anxiety 
disorder supported by psychological testing and prior medical 
records.  It was noted that the advent of a back injury was 
clearly a precipitating event which stripped the veteran of 
his ability to maintain his emotional defenses and resulted 
in the onset of the anxiety disorder.  The disorder was noted 
to have been further exacerbated by abdominal surgery and 
that the incident in 1995 at the Northport VA Medical Center 
placed him in a realistic vulnerable and helpless condition 
which represented an actualization of his fears and markedly 
exacerbated a previously existing condition.  It was noted he 
was deemed not psychologically capable of maintaining any 
gainful employment.  

In correspondence dated in October 1997 J.K., Ph. D., 
reiterated his opinion as to the previously provided 
diagnosis of generalized anxiety disorder.  It was noted, in 
essence, that the opinion had been based upon clinical 
impressions, psychological testing, and review of records.  
It was further noted that the clinical findings were 
substantiated over a period of 27 hours in a six month period 
and were substantially more reliable than a brief 
examination.  

In an October 1997 rating decision the RO denied entitlement 
to compensation for PTSD under the provision of 38 U.S.C.A. 
§ 1151.  The veteran was notified of the determination, but 
did not appeal.

In an October 1998 report the veteran's private psychologist, 
P.S., Ph. D., noted that throughout all VA medical records 
examined it appeared well documented that the veteran's 
generalized anxiety disorder occurred secondary to his back 
injury in service.  It was also noted that the veteran's 
anxiety, panic, and depression had worsened following a 
November 9, 1995, incident at the Northport VA hospital and 
not from his back disability.  

VA medical correspondence dated in April 2000, May 2000, and 
January 2001 included Axis I diagnoses of recurrent severe 
major depression, without psychotic features, and generalized 
anxiety disorder.  It was noted the veteran stated his 
depression dated from trauma he sustained as a reservist in 
1984 while lifting a dental chair.  The statement, signed by 
Dr. S.G. identified as the lead psychiatrist, noted the 
veteran did not appear to be able to hold gainful employment 
due to symptoms of depression.  A February 2001 VA treatment 
report signed by a social worker noted chronic back pain 
contributed to the veteran's anxiety and depression.  In 
correspondence dated in September 2001 Dr. S.G. noted the 
veteran's anxiety/depression was related to the pain and 
physical limitation associated with his service-connected 
traumatic arthritis.  

A February 2005 VA social survey summarized the chronology of 
pertinent events as presented by the veteran and noted they 
reflected a rapid decline in physical and vocational 
functioning after his 1984 injury.  The examiner, a clinical 
social worker, noted that assuming the facts were verified by 
medical evidence the veteran's inability to work was as 
likely as not related to the service-connected back injury 
and the physical and emotional problems that may have 
developed since then.  It was noted that his physical 
presentation was one of severe deconditioning, reflecting the 
chronic physical and mental illnesses of the past 15 years.  
He was considered to be of very poor potential for improved 
vocational and social functioning.  

VA psychological examination in March 2005 included an Axis I 
diagnosis of dysthymic disorder and an Axis II diagnosis of 
hypochondriacal personality disorder.  The psychologist 
stated that the veteran did appear to be unemployable at that 
point in time and that his mental illness appeared to play a 
major role in his unemployability.  It was the examiner's 
opinion, however, that there was no obvious connection 
between the dysthymic disorder, the hypochondriacal 
personality disorder, and his military service.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2005).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder was not present in service and 
is not shown to be otherwise related to any event during 
service.  The Board further finds that the veteran's 
dysthymic and generalized anxiety disorders were not caused 
by a service-connected disability, but that they are shown to 
have been aggravated by his service-connected traumatic 
arthritis of the lumbosacral spine.  The April 1997 VA 
opinion, based upon an extensive examination of the veteran 
by a board of two psychiatrists, is considered to be 
persuasive as to aggravation.  The other opinions of record 
are shown to have been based upon less extensive examination 
and review of the record or to have been provided by 
psychologists who are presumed to have a lesser degree of 
acquired expertise than the April 1997 VA psychiatrists.  To 
this extent, the Board finds entitlement to service 
connection is warranted.  In such cases, the veteran is to be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

Increased Rating Claim
Factual Background

Service medical records dated in January 1984 show the 
veteran sustained injuries including to the lower back 
lifting a dental chair.  VA examination in February 1984 
revealed forward flexion to 90 degrees, lateral flexion to 40 
degrees, and extension backwards to 35 degrees.  Straight leg 
raise testing was to 90 degrees.  The examiner noted there 
were no objective signs of a back disability.  VA medical 
records dated in July 1984 noted the veteran complained of 
chronic low back pain.  An X-ray examination of the spine was 
normal.  

VA physical therapy records dated in April 1986 noted the 
veteran was able to heel and toe walk and could squat 
partially.  Knee and ankle reflexes were preserved.  Straight 
leg raising was positive at 55 degrees on the right.  There 
was no evidence of muscle atrophy.  There was tenderness to 
palpation at the right L5 level.  The diagnosis was chronic 
low back pain syndrome.  A May 1986 report shows the veteran 
complained of an injury to the back while doing sit-ups.  The 
diagnoses included degenerative joint disease of the lumbar 
spine and lumbar radiculopathy.  A February 1987 neurology 
clinic report noted complaints of low back pain with weakness 
in the knees and numbness to the toes.  Examination revealed 
knee jerks were 3+ and ankle jerks were 2+.  The diagnosis 
was chronic low back pain.  

In a May 1989 decision the Board granted entitlement to 
service connection for degenerative disease of the 
lumbosacral spine.  An August 1989 rating decision 
subsequently assigned a 10 percent rating effective from 
January 30, 1984.  

In his August 1989 notice of disagreement the veteran 
asserted his back disability was a major handicap and 
requested an increased rating.  He described the disability 
as so severe that work, sleep, and exercise were impaired.  
He reported complaints including radiating pain to the upper 
back and down into the buttocks and legs and stated he used 
medication for pain relief.  

VA examination in September 1989 revealed forward flexion to 
15 degrees, extension to zero degrees, and right and left 
bending to 20 degrees with pain.  It was noted the veteran 
reported he had to sleep in a recliner and the examiner 
observed that he stood tilted forward 10 degrees.  There was 
tenderness to palpation to the right midline lumbar region 
and to the right buttock.  Straight leg raise testing was 
positive at 70 degrees, bilaterally.  Patellar and Achilles 
reflexes were 2+, bilaterally.  There was full tone and 
muscle strength.  X-rays revealed arthritic changes to the 
right and left L4 facets and mild narrowing at L4-L5.  The 
diagnosis was chronic low back syndrome secondary to 
arthritic changes and early degenerative disc disease at L4-
L5.  

An October 1989 rating decision granted entitlement to an 
increased 20 percent disability rating for degenerative joint 
disease of the lumbosacral joint.  An effective date was 
assigned from September 13, 1989.  

On September 30, 1991, VA received the veteran's TDIU claim 
asserting unemployability due to mental and physical 
disabilities.  He also asserted that he had psychiatric 
disorders as a result of back pain.

On VA examination in March 1992 the veteran complained of low 
back pain with radiation to the buttocks, thighs, and knees 
that was worse on the right side.  He complained of numbness 
and pins and needles sensations to the thighs and stated that 
he was unable to sleep unless in a recliner.  The examiner 
noted marked tenderness to the lumbosacral paraspinals and 
gluteals and tenderness to the sacroiliac joint.  Range of 
motion studies revealed forward bending to approximately 10 
degrees and backward extension to 15 degrees.  Straight leg 
raising was positive at 10 degrees, bilaterally.  Sensation 
was grossly intact to pinprick and motor functions were 
grossly intact.  The diagnoses included chronic low back 
syndrome, degenerative disc disease at L4-5, and chronic pain 
syndrome.  

VA orthopedic clinic notes dated in March 1992 show the 
veteran had guarded and marked decrease in range of back 
motion.  X-rays revealed minimal arthritic changes.  The 
diagnosis was chronic low back pain.  A July 1992 neurology 
clinic report noted the veteran complained of radiating back 
pain with numbness and tingling in the right toes.  It was 
noted he denied any urinary or bowel symptoms.  The examiner 
noted motor functions were without deficit and that sensation 
was intact.  There was a possible decrease to vibration, but 
no evidence of any gait problems or muscle atrophy.  The toes 
were downgoing.  The diagnosis was degenerative disease of 
the lumbosacral spine with a history of back injury and 
chronic backache, but with no evidence of lower motor 
symptoms on examination.

During VA spine examination on April 19, 1995, the veteran 
reported that approximately one year earlier he began 
experiencing numbness down the right leg and that he had pain 
down the right leg since the year after his 1984 injury.  He 
described the onset of intermittent pins and needles 
sensations into the right lower extremity over the past year.  
He complained of tightness to the right spinal muscle when 
sitting and relaxing.  He stated his back pain increased and 
radiating down the right leg when he bent over or coughed.  
He reported he used a cane because he had fallen when he had 
numbness in the leg and that at times he had difficulty 
passing urine.  He denied any decreased sensation in the 
perianal area.  

The examiner noted the veteran's spine was straight with no 
evidence of fixed deformity or muscle spasm.  Muscle tone was 
normal.  Range of motion studies revealed forward flexion to 
30 degrees with complaints of pain.  Extension of the 
lumbosacral spine was nil.  Left lateral flexion was to 15 
degrees with complaints of a pulling sensation in the right 
iliolumbar region.  Right lateral flexion was to 15 degrees 
with complaints a giving way sensation in the right 
iliolumbar spine.  Rotation of the lumbosacral spine was nil, 
bilaterally.  There was tenderness to palpation over the 
entire lumbar spine, the right sciatic notch, over the 
sciatic nerve at the right gluteal crease, and over the 
common peroneal nerve just above the knee.  There was a full 
range of motion to the toes, feet, ankles, and knees.  Motor 
power and reflexes were all normal.  It was noted the veteran 
complained of decreased sensation to the right lower leg and 
foot.  Straight leg raise testing produced pain at 45 
degrees, left, and at 20 degrees, right.  

The examiner noted X-rays and a computed tomography (CT) scan 
in December 1994 revealed a rather marked bulging of the L5-
S1 disc centrally with narrowing of the canal and 
hypertrophic changes in the posterior facet joints of the 
lumbosacral spine.  The diagnoses included degenerative joint 
disease of the lumbosacral spine and spinal stenosis at the 
L5-S1 level.  It was the examiner's opinion that the veteran 
should undergo a psychiatric evaluation for the possibility 
of Munchausen's syndrome.  

Private medical correspondence dated in August 1995 noted the 
veteran was able to climb on the examining table unassisted, 
but that examination revealed generally poor musculature and 
painful and limited forward bending with an inability to 
reverse his lordosis.  There was a positive straight leg 
raise test at about 15 degrees on the right.  Reflexes were 
intact.  There was no selective muscular weakness in the 
lower extremities and no sensory deficit.  The diagnosis was 
degenerative disc disease in the lower lumbar region 
secondary to an old injury.  It was the physician's opinion 
that the veteran was unemployable and that the main reason 
for his disability was his lower back disorder.  

On VA examination in April 9, 1996, the veteran complained of 
numbness and shooting pain down the right lower extremity 
while walking or when lying down.  He stated he used a cane.  
The examiner noted a magnetic resonance imaging (MRI) scan in 
February 1996 revealed mild disc bulging at L4-5.  Objective 
examination findings included thoracic kyphosis and 
tenderness midline at the lumbosacral spine at approximately 
L3 to L5.  No gross muscular atrophy or spasm was 
appreciated.  Range of motion studies revealed forward 
flexion to approximately 25 degrees with complaints of pain.  
Backward extension lacked approximately 10 degrees with 
complaints of pain that increased on attempted extension.  
Lateral flexion was to approximately 20 degrees, bilaterally, 
and rotation was to approximately 30 degrees, bilaterally.  
It was noted the veteran complained of back pain on attempted 
toe walking.  Deep tendon reflexes were 2+, bilaterally.  
There was a slight sensory deficit to soft touch to the 
medial and lateral aspect of the right leg.  The diagnoses 
included chronic low back pain and post-traumatic lumbosacral 
pain with right-sided symptoms.  

An April 1996 peripheral nerves examination revealed no 
paraspinal muscle tenderness.  Straight leg raising was 
positive at 15 degrees, bilaterally, for low back pain 
radiating down the posterior lower extremity to the foot.  
Motor tone examination was increased to the bilateral lower 
extremities with clonus to the ankles.  Strength to the 
bilateral lower extremity muscle groups was 5/5 with 
complaint of low back pain on examination.  It was noted the 
veteran reported decreased sensation to pinprick at C2 and 
below.  Vibration was absent to the toes and decreased to the 
ankles.  Joint position sense was intact.  Coordination heel 
to shin testing could not be completed due to back pain.  
Deep tendon reflexes were +2 to the right patella, +3 to the 
left patella, and +3 to bilateral ankle jerks with three 
beats clonus, bilaterally.  Toes were silent, bilaterally.  
The veteran's gait was somewhat antalgic intermittently to 
the right and left.  

The examiner noted that a February 14, 1995, electromyography 
(EMG) study revealed normal sensory and motor nerve 
conduction velocity to the lower extremities and normal 
reflexes, bilaterally.  There was scattered denervation, 
significantly more so on the right side, to the bilateral 
lumbosacral paraspinal muscles.  The right lower extremity 
was normal.  The diagnosis from the February 1995 study was 
right-sided diffuse lumbosacral radiculopathy, primarily 
affecting the paraspinal musculature.  The examiner provided 
a present diagnosis of lumbar radiculopathy, but stated the 
examination did not show any significant weakness.  There was 
subjective decreased sensation to pinprick, increased tone to 
the lower extremities, and increased deep tendon reflexes at 
the ankles with clonus.  His gait was mildly antalgic.  

VA treatment records dated in May 1996 show MRI studies of 
the spine revealed only mild changes, but noted straight leg 
raises produced pain at 15 degrees.  The veteran's gait was 
remarkable for lordotic posture and small steps.  

VA fee basis examination in November 2003 noted complaints 
including low back pain, stiffness, and an inability to 
straighten up.  The examiner noted X-rays revealed chronic 
degenerative disk disease of the lumbar spine with some 
flattening of the lordotic curvature.  On examination the 
veteran came in walking with two canes, but was able to walk 
unassisted.  He wore a back support.  He was able to walk on 
his heels, but had some difficulty walking on toes because of 
shooting pain to the back.  There was markedly limited 
forward bending with obliteration of the lordotic curvature, 
but no deformity and no gibbus formation.  There were normal 
reflexes to the lower extremities and normal circulation.  On 
straight leg raises he complained of pain discomfort, but no 
sciatic pull.  The examiner's conclusion was marked 
degenerative disk disease including to the lumbar spine, 
without evidence of any nerve compression.  It was noted that 
chronic pain, inability to walk with his back straight, and 
limitation in reaching and turning his neck and using his 
lower extremities were the cause of a marked permanent 
disability.  

A February 2004 VA fee basis examination report noted the 
veteran complained of severe chronic pain of the lower back 
with bilateral sciatica.  It was noted he reported he injured 
his back in January 1984 when a 375 pound dental chair fell 
on him pinning him against the ground.  The examiner noted he 
walked with two canes and wore a back brace.  There was 
severe pain on forward bending to 40 degrees and an inability 
to bend backward.  Straight leg raises were positive at 20 
degrees.  X-rays revealed lumbosacral spine degenerative disc 
disease to the facet joints and severe chronic arthritis.  
The diagnoses included severe chronic degenerative joint 
disease of the lumbosacral spine, spondylosis, and 
lumbosacral spur with spinal stenosis.  The examiner noted, 
in essence, that the veteran's subjective complaints were 
consistent with the objective findings.  It was also noted 
that he was totally and permanently disabled and could not 
perform any gainful employment.

VA neurologic examination in February 2004 revealed full 
strength in the lower extremities, bilaterally.  There was 
normal sensation to light touch, 3+ deep tendon reflexes in 
the patella, normal ankle jerks, and downgoing toes.  There 
was back pain upon palpation of the lumbar spine and positive 
straight leg raising signs bilaterally.  It was noted he was 
able to walk with a shuffle gait, flexion of the hips, and 
kyphotic posture.  The examiner stated the veteran was 
permanently disabled.

A January 2005 VA peripheral nerves examination report noted 
the veteran complained of paresthesia and numbness to the 
thighs.  He described his numbness as moderate in severity 
and constant and stated it interfered with his daily 
activities and walking.  It was noted he used a walker and 
that the nerve involved was the sciatic nerve with 
distribution of pain to the thighs.  The examiner stated the 
disability was the result of injury including to the nerve 
roots of L4, L5, and S1.  There was evidence of neuritis, 
neuralgia, muscle wasting, atrophy, and nerve damage of the 
sensorineural fibers of L4, L5, and S1.  The diagnoses 
included peripheral neuropathy affecting both thighs.  

An examination of the spine noted the veteran complained of 
pain in the cervical and lumbar areas with radiation to the 
upper and lower extremities and stiffness and weakness to the 
legs.  He described his pain as moderately severe.  He denied 
bowel or bladder complaints or erectile dysfunction.  It was 
noted he could walk and transfer with a walker and drive a 
minimum distance, but that he could not engage in 
recreational activities.  There was a loss of lumbar lordosis 
and straightening of the lumbar vertebrae.  Forward flexion 
was painful at 60 degrees, extension at 25 degrees, left and 
right lateral flexion at 25 degrees, left and right rotation 
at 25 degrees.  The lumbosacral spine was painful on motion, 
but motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
during flare-ups.  There was no tenderness to the lumbosacral 
spine, but the veteran had lumbosacral muscle spasm and 
guarding of the spine.  Motor strength was 5/5 to the upper 
and lower extremities and knee and ankle jerks were 3+.  
Lasegue and Waddell tests were negative.  The examiner noted 
there was intervertebral disc syndrome at L4, L5, and S1.  

The examiner provided diagnoses including degenerative disk 
disease of the lumbosacral spine.  A summary of neurological 
findings noted sensory diminution of pain, temperature, and 
touch on thigh examination.  It was also noted there were 
more than three incapacitating episodes in the past 12 months 
necessitating bedrest over 24 hours.  The examiner stated the 
claims file was reviewed and provided an assessment that the 
veteran's traumatic arthritis of the lumbosacral spine was 
moderately severe.  It was also noted that the disability 
interfered with his ability to obtain substantial gainful 
employment.  He had a limitation in lifting and carrying, 
could only sit for 30 minutes without changing position, 
could only stand for ten minutes without pain, and could only 
walk with his walker for half a block.  The examiner stated 
he was restricted to only sedentary work, sitting down, and 
no standing for more than 30 minutes.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  The Board will hereafter designate 
the regulations in effect prior to the respective amendments 
as the "old disc regulations" and the "old spinal 
regulations."  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
must first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a rating higher than the previous rating 
is warranted.  

5289
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(Prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(Prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(Prior to September 26, 2003)

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(Effective September 26, 2003)



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve.
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a (2005)

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2005)

In this case, the evidence shows that during the period from 
January 30, 1984, to September 12, 1989, the veteran's 
service-connected traumatic arthritis of the lumbosacral 
spine was manifested by no more than slight limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction.  In fact, the March 1984 VA examiner noted there 
were no objective signs of a back disability.  Subsequent 
reports dated prior to September 1989 included diagnoses of 
chronic low back pain without opinion as to lumbar spine 
motion.  Therefore, under the criteria applicable prior to 
before September 23, 2002, and September 26, 2003, a rating 
in excess of 10 percent was not warranted.

The evidence shows that the veteran's traumatic arthritis of 
the lumbosacral spine during the period from September 13, 
1989, to February 13, 1995, was manifested by no more than 
severe limitation of lumbar spine motion, including as a 
result of pain and dysfunction.  VA examination in September 
1989 revealed forward flexion to 15 degrees and extension to 
zero degrees.  These findings are consistent with subsequent 
range of motion findings and are indicative of a severe 
limitation of motion.  Although the veteran complained of 
radiating pain and other neurologic symptoms due to his back 
disability, March 1992 and July 1992 VA examinations revealed 
lower extremity sensation and motor functions were grossly 
intact limits.  There was no evidence of intervertebral disc 
syndrome.  Therefore, the Board finds a 40 percent rating, 
the maximum schedular rating available under the old 
Diagnostic Codes 5292, 5295, is warranted.

The evidence also shows that since February 14, 1995, the 
veteran's service-connected back disability has been 
manifested by continued complaints and objective examination 
findings of persistent neurologic symptoms as a result of 
intervertebral disc syndrome.  There is no evidence of 
ankylosis of the entire thoracolumbar spine or more than 
moderate incomplete paralysis of the sciatic nerves for a 
higher combined schedular rating under the revised rating 
criteria.  Therefore, the Board finds a 60 percent rating, 
but no higher, is warranted effective from February 14, 1995.

TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2005).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board now finds a 60 percent schedular 
rating is warranted for the veteran's service-connected 
traumatic arthritis of the lumbosacral spine.  Thus, the 
veteran meets the rating criteria for consideration of a 
total rating under 38 C.F.R. § 4.16(a) and the determinative 
issue is whether he is shown to be unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disabilities.  Although VA and private 
medical opinions of record are somewhat inconsistent as to 
whether the veteran's inability to obtain gainful employment 
is due to service or nonservice related physical or 
psychiatric disabilities, the Board finds the August 1995, 
November 2003, February 2004, and January 2005 medical 
opinions of record are persuasive that the veteran is 
unemployable as a result of his service-connected back 
disability.  Therefore, entitlement to TDIU is warranted.
ORDER

Entitlement to service connection for a chronic, acquired 
psychiatric disorder is granted, to the extent it was 
aggravated by the veteran's service-connected traumatic 
arthritis of the lumbar spine.

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the lumbosacral spine during the 
period from January 30, 1984, to September 12, 1989, is 
denied.

Entitlement to a 40 percent rating, but no higher, for 
traumatic arthritis of the lumbosacral spine during the 
period from September 13, 1989, to February 13, 1995, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a 60 percent rating, but no higher, for 
traumatic arthritis of the lumbosacral spine effective from 
February 14, 1995, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


